GREY, J., dissenting
I respectfully dissent. I believe the trial court is correct in its holding that the statute is clear on its face, and ought to be applied as enacted, Wachendorf v. Shaver (1948), 149 Ohio St. 231.
The language of R.C. 519. 25.(A) is unambiguous and not open to construction. It means what it says.
The majority opinion says there is a facial ambiguity in R.C. 519.25(B), citing part of that section, "resolution adopted by the board..." out of context. The majority says this language may be construed to include resolutions adopted under 519.25(A). However, the entire phrase reads, "The resolution adopted by the board of trustees to cause such question to be submitted to the electorate...". The underlined language is an. adjectival phrase modifying the word resolution so as to distinguish it from any other resolution, including a resolution adopted pursuant to R.C. 519.25(A).
I cannot conceive of any more explicit language that that used in R.C. 519.25(A) to express the legislature's intent to permit zoning to be repealed by a resolution of the board of trustees This legislative decision whether it be good or bad, ought not to be "construed" out of existence
Thus I dissent.